Citation Nr: 0100061	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  97-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine, C5-C6.

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine, L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1996 by the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO), which, in part, 
granted service connection for degenerative disc disease of 
the cervical spine, C5-C6, and for degenerative disc disease 
of the lumbar spine, L4-L5, and assigned noncompensable and 
10 percent evaluations, respectively, effective June 1996.  
During the pendency of this appeal, in a March 1999 statement 
of the case, the RO increased the initial rating to 10 
percent for degenerative disc disease of the cervical spine, 
C5-C6.  Inasmuch as this rating is not the maximum benefit 
under the rating schedule and the veteran has not limited his 
claim to a 10 percent rating, this claim remains in 
controversy and is still a viable issue for appellate 
consideration by the Board of Veterans' Appeals (Board).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was scheduled for a Travel Board hearing in July 
2000, but failed to report.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim for a higher 
evaluation.

2.  The veteran's cervical disc disease is productive of 
slight limitation of motion and of subjective reports of 
pain, which most nearly approximate a mild disability.

3.  The veteran's lumbar disc disease is productive of slight 
limitation of motion and and pain, which most nearly 
approximate a mild disability.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for 
cervical disc disease is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5290 (1999).

2.  An initial evaluation in excess of 10 percent for lumbar 
disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected disabilities. The 
propriety of an initial evaluation of a disability presents a 
well-grounded claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the veteran's claims for increased initial 
evaluations are well grounded.  The Board is satisfied that 
all relevant facts have been properly developed and adequate 
examinations conducted.  No further assistance to the veteran 
is required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must consider the 
evidence during the entire period covered by the initial 
evaluation, and must determine the appropriate evaluation for 
each disability, and must determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. §§ 4.40 and 4.59 allow for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97 
(Dec. 12, 1997).   Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Id. at 204-06.

Cervical Spine Disability

Service medical records show treatment for neck pain symptoms 
and reflect a May 1994 bone scan of the cervical spine and a 
June 1993 magnetic resonance imaging (MRI), showing 
degenerative disc space narrowing and osteophyte at C5-C6 
with disc bulging at C4-C5 and C6-C7 levels.  The medical 
history section of the veteran's April 1996 separation 
examination noted recurrent cervical back pain with disc 
osteophyte complex at C5-C6 displacing cervical cord 
posteriorly and bulging at C4-C5 and C6-C7 levels as seen on 
cervical MRI.

On VA examination conducted in July 1996, there was no 
palpable tenderness over the cervical spine.  Forward flexion 
was to 90 degrees; backward extension was to 45; and right 
and forward flexion to 80 degrees.  All were without pain or 
any palpable spasm.   The diagnosis was degenerative disc 
disease of the cervical spine. The examiner concluded that 
the veteran had no significant impairment from his neck.

In an October 1996 notice of disagreement, the veteran 
reported that his cervical spine disability was getting worse 
and bothered him when he bent or moved his head with pain 
starting from the back of his neck and continuing down his 
back.

At an April 1998 VA examination, the veteran complained of 
pain in his neck and back, which he treated with Motrin and 
exercises.  The veteran reported that the pain did not 
radiate but the pain was worse with activity, occasionally 
awakening him at night.  Upon examination, the veteran's neck 
had good general contours.  There was no sign of any spasm in 
the neck or back.  Forward flexion of the neck was chin 
within two finger breaths of the chest.  Extension was to 35 
degrees; lateral rotation left and right was to 40 degrees, 
lateral bending was to 30 degrees to the left and to 40 
degrees to the right.  X-rays of the cervical spine show good 
general alignment with some mild narrowing at C5-C6 and some 
mild posterior spurring and slight foramen encroachment on 
the left and on the right.  The impression was mild cervical 
disc disease. 
 
The veteran's disability is rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5290.  Diagnostic Code 5290 
provides that the following ratings are appropriate for 
limitation of motion of the cervical spine:  10 percent for 
slight limitation of motion; 20 percent for moderate 
limitation of motion; and 30 percent for severe limitation of 
motion.  38 C.F.R. § 4.71a; Diagnostic Code 5290 (1999).

In this case, the evidence reflects no objective medical 
evidence of pain or muscle spasm on motion of the cervical 
spine.  However, the veteran reports pain and further 
limitation of motion with activity.  Under 38 C.F.R. § 4.59, 
pain on motion with evidence of arthritis requires at least 
the minimum compensable evaluation, in this case a 10 percent 
evaluation.  Since there is radiologic evidence of cervical 
joint disease, the medical evidence warrants a 10 percent 
evaluation under Diagnostic Code 5290.

The Board has considered whether the veteran is entitled to 
an initial evaluation in excess of 10 percent under any 
applicable diagnostic code, or whether the veteran is 
entitled to an additional compensable evaluation under 
another diagnostic code in addition to Diagnostic Code 5290.  
Diagnostic Code 5003, which states that degenerative 
arthritis established by radiologic findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints or joints involved, 
does not warrant a separate compensable evaluation because 
the veteran's loss of motion and functional impairment are 
subsumed in the evaluation under Diagnostic Code 5290.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003. 

There is no demonstrable deformity of the vertebral body of a 
cervical vertebra, except as due to degenerative disease 
already evaluated under Diagnostic Code 5290, so Diagnostic 
Code 5185 is not for application.  There is no medical 
diagnosis of intervertebral disc disease of the cervical 
spine, so Diagnostic Code 5293 is not for application.  The 
Board finds no evidence supporting application of any other 
diagnostic code, which would allow an evaluation in excess of 
10 percent.   38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295.

With respect to whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain, see 38 C.F.R. § 4.40 and 4.45; 
DeLuca, supra, the Board notes that neither VA examination 
shows objective pain on motion in the cervical spine.  In 
addition, there is no evidence of loss of muscle strength or 
atrophy.  Moreover, the veteran reported that he takes Motrin 
and did not seek medical treatment or require prescription 
medication, medical devices or appliances.  Accordingly, 
there is no evidence of limitation of motion, or any other 
functional loss, due to pain to warrant a rating in excess of 
10 percent at this time.  Thus, the Board finds that the 
preponderance of the evidence is against a finding that would 
warrant a 20 percent evaluation, which would be commensurate 
with a moderate disability picture overall.  The evidence is 
not in equipoise to warrant a more favorable result.  38 
U.S.C.A. § 5107(b).

Lumbar Spine Disability

Service medical records show that, in September 1994, the 
veteran was treated for low back pain; that X-rays revealed 
anterior marginal osteophyte formation at the L4-L5; and that 
he was first diagnosed with left L5 sensory radiculopathy, 
rule out a herniated disc at L4-L5.  An October 1994 MRI 
reflected degenerative disc disease at L4-L5 with a 
broadsided disc bulge measuring 3 to 4 millimeters (mm) 
compressing the anterior surface of the thecal sac at the 
take-off site of the descending L5 nerve root.  The diagnosis 
was degenerative disc disease, L4-L5 level with left-sided L5 
sensory radiculopathy.  The veteran was treated again in 
November 1994 for complaints of low back pain.  The medical 
history section of the veteran's April 1996 separation 
examination noted recurrent lumbar back pain with 
degenerative disc disease at L4-L5 with disc bulge of 3 to 4 
mm compressing the L5 nerve root as seen on lumbar MRI.

On VA examination conducted in July 1996, there was no 
palpable tenderness over the lumbosacral junction spinous 
process.  Forward flexion was to 90 degrees without pain; 
backward extension was to 30 with pain; and lateral bending 
was to 30 degrees without pain.  Heel and toe walking was 
intact.  Deep tendon reflexes were symmetrically depressed 
and sensation was intact.  There was no gross motor weakness.  
Left femoral nerve stretch test was positive, while sciatic 
nerve stretch test was negative.  Straight-leg raising was 
negative.  The diagnosis was degenerative disc disease of the 
lumbosacral spine. The examiner concluded that the veteran 
had impairment related to his low back and should be 
restricted from repeated bending, heavy lifting, prolonged 
sitting, or prolonged standing.

In an October 1996 notice of disagreement, the veteran 
reported that he had chronic lower back pain, including pain 
all the way down to his legs with numbness.  He stated that 
he could only lift limited weight and could not stand or sit 
for prolonged periods of time.

At an April 1998 VA examination, the veteran complained of 
pain in his back, which he treated with Motrin and exercises.  
He stated that he did have a lifting restriction, but did not 
use any kind of brace or back support.  The veteran reported 
that the pain did not radiate but that he occasionally got 
leg pain and that the pain was worse with activity, 
occasionally awakening him at night.  Upon examination, the 
veteran could forward flex fingertip to within 5 centimeters 
of the floor.  Extension was to 15 degrees, which was more 
painful than flexion.  Lateral rotation left and right was to 
60 degrees and 45 degrees, respectively; lateral bending was 
to 20 degrees to the left and the right symmetrically, with 
more pain going to the right.  X-rays of the lumbar spine 
show good general alignment and no significance disc space 
narrowing or degenerative changes.  The impression was lumbar 
disc disease without any local radicular findings.  MRI 
findings of L4-L5 disc by history. 

The veteran's low back disability is currently rated as 
intervertebral disc syndrome (IDS) and has been evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).   
Under Diagnostic Code 5293, a 10 percent disability 
evaluation is warranted for mild IDS.  A 20 percent rating is 
warranted for moderate IDS, with recurring attacks.

The evidence does show slight limitation of motion due to 
objective pain noted on motion in his July 1996 and April 
1998 examinations.  However, there is no evidence of 
objective symptoms to support an increased rating under 
Diagnostic Code 5293, such as muscle spasms or atrophy.  
Based on the foregoing, the Board finds that the evidence 
does not show symptoms compatible with moderate IDS and 
recurring attacks. The record in this case clearly 
demonstrates that the veteran's low back disability is mild 
in nature and productive of some pain after sitting or 
standing long periods of time. The evidence does not support 
a finding that the diagnostic criteria for a rating in excess 
of the current 10 percent have been met at this time.  In 
light of the most recent findings, the Board must conclude 
that the preponderance of the evidence is against a 20 
percent evaluation under Diagnostic Code 5293.

As for other Diagnostic Codes, under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5295, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of spine motion, unilateral, in the 
standing position. Limitation of motion of the lumbar spine 
is appropriately evaluated under Diagnostic Code 5292.  In 
order to warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5292, the veteran would have to demonstrate 
that he has a moderate limitation of motion of the lumbar 
spine.

However, in this case, there is no evidence of muscle spasm, 
and the veteran's limitation of motion is not shown to be 
moderate.  Accordingly, a rating in excess of 10 percent 
under either Diagnostic Code 5292 or Diagnostic Code 5295 is 
not warranted.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to pain.  
DeLuca, 8 Vet. App. 202, 204-205.  Initially, the Board notes 
that the veteran's complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  
Although the VA examination reports show objective pain on 
motion in the lumbar spine, there is no evidence of loss of 
muscle strength or atrophy.  Accordingly, there is no 
evidence of limitation of motion, or any other functional 
loss, due to pain not already contemplated by the current 
rating under either Diagnostic Code 5292 or 5293 to warrant a 
rating in excess of 10 percent at this time.  In light of all 
of the foregoing, the Board concludes that there is no 
medical or factual basis upon which to conclude that there is 
functional loss due to pain to warrant a rating in excess of 
10 percent at this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  Accordingly, an evaluation in excess of 10 
percent is not warranted for the veteran's lumbar disc 
disease.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295.

Conclusion

In reaching the above determinations, the Board finds that 
the medical evidence of record does not raise the question of 
whether higher evaluations were warranted for any periods of 
time following the initial grants of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  Rather, the symptomatology reported 
during the pendency of this appeal has remained essentially 
consistent, with the degrees of severity at all times fully 
contemplated by the assigned evaluations.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of higher ratings when VA originally evaluated him.  See 
Fenderson v. West, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In 
particular, the Board notes that the veteran has not sought 
medical treatment for either disorder since his discharge 
from service.   In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine, C5-C6, 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine, L4-L5, is 
denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

